DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on February 22, 2021. Claims 1-2 and 5-7 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the disclosure is maintained and modified as necessitated by the amendments.
	All rejections from the previous office action are maintained.
Specification
The disclosure is objected to because of the following informalities: para. [0027] of the specification recites “a more direct reaction scheme for a POC creatinine assay is listed in the equations below,” but there are no equations listed below para. [0027]. Examiner suggests amending this paragraph to not mention any listed equations. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 6,767,441 B1) and further in view of Siedel et al. (US 4,816,393 A).
Regarding claim 1, Cai teaches a system for the electrochemical detection of creatinine levels (creatinine electrochemical sensor 10, Fig. 1, col. 4, lns. 52-53), the system comprising:
a test strip including an electrode and a counter electrode (a laminated body 100 including a first middle layer 30 holding two working electrodes (W1 and W2) and a reference electrode (R) corresponding to conductive portions 22, 24, 26, Fig. 2, col. 10, lns. 1 -2, 8-9, 39-43, 59-61; W2 reads on an electrode and R reads on a counter electrode; the reference electrode can function as a counter electrode because it is made from the same material as the working electrodes and is coated with a similar reagent mixture; conductive layer 21 having independent conductive conduits 22, 24, 26 may be made of an electrically conductive material like gold or carbon film compositions, col. 10, lns. 22-24, 32-35), the electrode and counter electrode located proximate to a sample reception area (vent opening 52 aligns with the bottom of channel cutout 42 which includes electrode areas W1, W2, and R, Fig. 2, col. 12, lns. 28-30, 36-40); and
a coating on one of the electrode and counter electrode, the coating including a soluble reagent coating for creatinine (in the creatinine sensor, the working electrode W2 is loaded with a reagent containing enzymes, col. 8, lns. 56-60; Reagent 3 is dispensed into electrode W2 and Reagent 3 is capable of catalyzing a reaction involving a substrate of creatinine, col. 16, lns. 1-4; Examiner interprets Reagent 3 to be soluble because it is dissolved in water, col. 14, lns. 35-58), wherein the soluble reagent coating includes a mediator (Reagent 3 is a mixture including enzymes and a redox mediator which are dispensed into electrode W2, Fig. 2, col. 15, lns. 52-58, col. 16, lns. 1-9).
Cai teaches that Reagent 3 includes sarcosine oxidase (Reagent 3 is a mixture including enzymes such as sarcosine oxidase which are dispensed into electrode W2, Fig. 2, col. 15, lns. 52-67, col. 16, lns. 1-9), and therefore, fails to teach wherein the soluble reagent coating includes 
Modified Cai teaches that Reagent 3 is a mixture including a redox mediator such as potassium ferrocyanide which is dispensed into electrode W2 (Fig. 2, col. 15, lns. 52-58, col. 16, lns. 1 -9), and therefore, fails to teach wherein the mediator is selected from the list consisting of methylene blue, meldora blue, phenazine methosulfate, 2,6-Diclorophenol indophenol, nile blue, and potassium ferricyanide. However, potassium ferrocyanide is the potassium salt of Fe(CN)64-. Modified Cai teaches that useable redox mediators include Fe(CN)63-, Fe(CN)64-, and methylene blue (col. 11, lns. 6-15). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to substitute the potassium ferrocyanide with potassium ferricyanide (the potassium salt of Fe(CN)63-) or methylene blue because they were known to be useable redox mediators for a creatinine sensor (col. 11, lns. 6-15). Additionally, it would be obvious to a person of ordinary skill in the art at the time the invention was filed to include potassium ferricyanide in the reagent mixture of Modified Cai because it was known at the time of the invention that potassium ferricyanide can also be used as a mediator for creatinine detection, and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. MPEP § 2143(I)(B).

Regarding claim 7,.
Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 6,767,441 B1) and further in view of Siedel et al. (US 4,816,393 A) as applied to claim 1 above, and further in view of Nakaminami et al. (US 2010/0159606 A1).
Regarding claim 2, Modified Cai teaches wherein the reagent coating includes a surfactant, a binder, stabilizers (Reagent 3 is a mixture of enzymes, a redox mediator, a binder/stabilizer and a surfactant which are dispensed into electrode W2, Fig. 2, col. 15, lns. 52-67, col. 16, lns. 1-9). Modified Cai fails to teach wherein the reagent coating includes a buffer. However, Siedel teaches that the reagent for determination of creatinine preferably includes a buffer substance such as a phosphate buffer (col. 7, lns. 51-55, col. 8, lns. 21-22). Additionally, Nakaminami teaches measuring a concentration of creatinine (abstract) like that of Modified Cai. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Reagent 3 of Modified Cai to include a phosphate buffer as taught by Siedel because the speed of reaction between creatinine and a reagent is accelerated in the presence of a phosphate buffer (Nakaminami, para. [0088]).
Regarding claim 5, Modified Cai teaches wherein the reagent coating includes a surfactant (Reagent 3 is a mixture of enzymes, a redox mediator, a binder/stabilizer and a surfactant which are dispensed into electrode W2, Fig. 2, col. 15, lns. 52-67, col. 16, lns. 1-9). Modified Cai fails to teach wherein the reagent coating includes a buffer. However, Siedel teaches that the reagent for determination of creatinine preferably includes a buffer substance such as a phosphate buffer (col. 7, lns. 51-55, col. 8, lns. 21-22). Additionally, Nakaminami teaches measuring a concentration of creatinine (abstract) like that of Modified Cai. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Reagent 3 of Modified Cai to include a phosphate buffer as taught by Siedel because the speed of 
Regarding claim 6, Modified Cai teaches wherein the buffer includes a binder and a stabilizer (Reagent 3 includes a phosphate buffer, see modification supra; Reagent 3 contains a mixture including a binder/stabilizer which are dispensed into electrode W2, Cai, Fig. 2, col. 15, lns. 52-67, col. 16, lns. 1-9).
Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.
In the arguments presented on page 5 of the amendment, Applicant argues that there would be no expectation of success in combining Siedel into the electrochemical system of Cai. Applicant asserts that Siedel is silent as to using the sarcosine dehydrogenase reaction electrochemically (col. 7, lns. 56-62), and at the same time Siedel indicates that the sarcosine oxidase reaction could be electrochemical (col. 7, lns. 13-19). Applicant asserts that it was not thought that the dehydrogenase reaction would function electrochemically. Applicant asks why else would Cai not mention this variation of using sarcosine dehydrogenase.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is not probative that Cai is silent with respect to sarcosine dehydrogenase. Cai does not teach away from sarcosine dehydrogenase. Cai teaches that the enzymatic-reaction sequence for a creatinine sensor includes Eq. 3 (col. 6, lns. 34-42). Cai teaches that the hydrogen peroxide In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Further, as evidenced by Nakaminami, either sarcosine oxidase or sarcosine dehydrogenase can be used to catalyze the reaction of formula 3 to produce glycine + formaldehyde + hydrogen peroxide from sarcosine + water + oxygen (Nakaminami, para. [0008]-[0009]), which is the same equation as Eq. 3 of Cai. The left side and right side of Eq. 3 of Cai will be the same with either sarcosine oxidase or sarcosine dehydrogenase, as evidenced by Nakaminami. Therefore, one of ordinary skill in the art would look to known sarcosine oxidoreductases recognized for catalyzing Eq. 3 of Cai. Siedel teaches such an alternative, and is analogous art. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Siedel is in the field of applicant’s endeavor, which is the determination of creatinine using enzymes. Siedel teaches that sarcosine can be detected and catalyzed with either sarcosine oxidase or sarcosine dehydrogenase to form hydrogen peroxide and formaldehyde (Siedel, col. 6, lns. 16-17, col. 7, lns. 1-19, 51-60), which is equivalent to Eq. 3 of Cai (Cai, col. 6, lns. 40-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the sarcosine oxidase of Cai with sarcosine dehydrogenase as taught by Siedel in order to yield the predictable result of detecting sarcosine to determine creatinine and catalyzing Eq. 3 of Cai (Siedel, col. 6, lns. 6-17, Cai, col. 6, lns. 40-42). MPEP § 2143(I)(B). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./            Examiner, Art Unit 1794                

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795